Citation Nr: 0844657	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the 100 percent evaluation for service-connected 
residuals of post-operative left lung carcinoma was properly 
reduced to 10 percent, effective April 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Acting Veterans Law Judge in July 
2004; a transcript of that hearing is associated with the 
claims folder.  The issue before the Board today was remanded 
in October 2004 for further evidentiary and procedural 
development.  This was accomplished, and the Board concludes 
that it may proceed with a decision at this time.

Initially, the Board notes that the RO increased the 
veteran's disability rating from 10 percent to 30 percent, 
effective April 1, 2001, by rating decision dated in July 
2006.  This rating action only represents a partial grant of 
the benefits sought on appeal; thus, the propriety of the 
reduction is still on appeal.  Cf. AB v. Brown, 6 Vet. App. 
35 (1993).  In order to avoid confusion about the issue on 
appeal, the Board has left it characterized as a reduction to 
10 percent (rather than reflect the fact that the reduction 
is now only to 30 percent).


FINDINGS OF FACT

1.  A January 2004 rating decision reduced the veteran's 100 
percent rating to 10 percent, effective April 1, 2004.

2.  At the time of the January 2004 reduction, a 100 percent 
rating for the veteran's disability had been in effect since 
August 21, 2001, less than five years.

3.  The January 2004 rating decision was based on a May 2003 
examination which is inadequate for rating purposes.  


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
residuals of post-operative left lung carcinoma from 100 
percent to 10 percent was not warranted, and the requirements 
for restoration have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 
4.7, 4.97, Diagnostic Codes 6833, 6819 (2008); Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993); Tucker v. Derwinski, 
2 Vet. App. 201, 203 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1) 
(2008).  

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a September 2003 
letter and attached rating decision.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In this case, the evidence shows that the veteran was awarded 
a 100 percent rating for his service-connected residuals of 
post-operative left lung carcinoma, effective from August 21, 
2001.  Since this rating was not in effect for five years at 
the time that the reduction took effect in January 2004, the 
special criteria governing ratings in effect for at least 
five years do not apply.  In this case, then, the RO properly 
applied the regulations regarding the procedure for 
reductions in ratings.  The question that remains is whether 
the evidence on which the reductions were based supported the 
reductions.

Concerning the propriety of the reduction of a 100 percent 
rating for the veteran's residuals of post-operative left 
carcinoma, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  38 
U.S.C.A. § 5107(a) (West 2002); Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  In other words, the reduction in the 
veteran's disability rating would have to have been supported 
by a preponderance of the evidence.  Regardless of whether a 
rating has been in effect for five years or more, the Board 
is required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-21.

This rating reduction came about when the veteran filed a 
claim for consideration of total and permanent disability.  
See VA Form 21-4138 received April 14, 2003.  The veteran was 
scheduled for a VA examination in conjunction with his claim, 
and following the May 2003 VA examination, the RO issued its 
September 2003 proposed rating reduction.  

When a VA examination is the basis for a reduction, the VA 
examiner must review the claims file, and the VA examination 
must otherwise be adequate.  See Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992); see also 38 C.F.R. §§ 4.1, 4.2 (2008).  
In the present case, the Board finds no evidence that the 
examiner who evaluated the veteran in May 2003 reviewed the 
claims file, to include the veteran's medical history.  There 
is no reference to information in the claims file, or other 
indication that a review of information in the claims file 
was conducted, in the examiner's report.  The cited medical 
history appears to be based solely on the veteran's 
relatively inaccurate recitation of his treatment history.  
For example, the examiner noted that the veteran underwent a 
lobectomy in August 2000, whereas evidence previously of 
record clearly indicates that the veteran's lobectomy was 
performed in August 2001.  Without reviewing the claims file 
(and thereby an accurate rendition of the veteran's complex 
medical history), the Board is of the opinion that the May 
2003 VA examination was inadequate under 38 C.F.R. §§ 4.1 and 
4.2 for reduction purposes.  See Brown v. Brown, 5 Vet. App. 
413, 420-421 (1993); Tucker v. Derwinski, 2 Vet. App. 201, 
203 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In light of the inadequacy of the May 2003 examination report 
for purposes of reducing the veteran's disability rating, the 
Board may not conclude that the evidence was adequate to 
support the rating reduction at issue in this case.  See 
Brown, Tucker, Schafrath, supra.  Because the evidence was 
not sufficient to support the reduction in the veteran's 
disability rating from 100 percent to 10 percent for his 
service-connected residuals of left lung carcinoma, 
restoration of the 100 percent evaluation assigned for 
residuals of left lung carcinoma under 38 C.F.R. § 4.97 
(Diagnostic Codes 6833, 6819) is warranted, effective April 
1, 2004.


ORDER

Restoration of the 100 percent evaluation for residuals of 
left lung carcinoma is granted effective April 1, 2004, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


